Citation Nr: 1146490	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-27 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pain of the knees, ankles, feet, hands (including fingers), and pain with muscles spasms of the thoracolumbar and cervical spine.  

2.  Entitlement to service connection for chronic fatigue. 

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to service connection for sleep disturbances and memory loss.  

5.  Entitlement to service connection for upper respiratory symptoms.  

6.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The issue of entitlement to service connection for disability due to a gastrointestinal disorder is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pain of the knees, ankles, feet, and hands (including fingers), and pain with muscles spasms of the thoracolumbar and cervical spine did not have onset during his active service, are all attributable by history, physical examination or laboratory tests to known clinical diagnoses, and arthritis did not manifest within one year of separation from active service.  

2.  The Veteran's fatigue, headaches, upper respiratory symptoms, and sleep disturbance are attributable by history, physical examination or laboratory tests to known clinical diagnoses. 

3.  The Veteran has not had chronic fatigue syndrome at any time since he filed his claim for VA benefits.  

4. The Veteran has not had memory loss at any time since he filed his claim for VA benefits.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disability due to a disease or injury manifested by pain of the knees, ankles, feet, and/or hands (including fingers), and pain with muscles spasms of the thoracolumbar and cervical spine have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 3.307, 3.309 (2011), 3.317 (76 Fed. Reg. 41696 (July 15, 2011).  

2.  The criteria for entitlement to service connection for a disability due to a disease or injury manifested by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011), 3.317 (76 Fed. Reg. 41696 (July 15, 2011).  

3.  The criteria for entitlement to service connection for a disability due to a disease or injury manifested by memory loss and/or sleep disturbance have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011), 3.317 (76 Fed. Reg. 41696 (July 15, 2011).  

4.  The criteria for entitlement to service connection for a disability due to a disease or injury manifested upper respiratory symptoms have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011), 3.317 (76 Fed. Reg. 41696 (July 15, 2011).  

5.  The criteria for entitlement to service connection for a disability due to a disease or injury manifested headaches have not been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2011), 3.317 (76 Fed. Reg. 41696 (July 15, 2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The RO received the Veteran's VA Form 21-526 application for disability compensation benefits in August 2004.  In that application he reported that since returning from the Persian Gulf he had suffered from the disorders listed on the title page of the instant decision.  In Section I of that application, he indicated that all of his claimed disabilities began after 1992.  In Section III of that application, he responded to the direction to tell VA how his disabilities are related to his military service by stating "I have not been afflicted with any of those ailments prior to my service in the Persian Gulf.  (See attached documents)."  The only documents that were submitted at that time were nine pages of treatment records for the period from 2002 to 2004.  Inspection of copies of these same records received later shows that the records were for treatment by a chiropractor, "J.B.," D.C.  

A Personnel Information Exchange System (PIES) response, with a submit date in August 2004 and an overall completion date in September 2004, documents that there were no service medical records (different nomenclature equivalent to "service treatment records") at "Code 13."  A May 2005 VA memorandum documents that the National Personnel Records Center (NPRC) had replied in September 2004 that the NPRC did not have the Veteran's service medical records and that the Records Management Center (RMC) had responded that the RMC did not have the Veteran's service medical records.  In the September 2005 rating decision, the RO informed the Veteran that attempts to retrieve his service medical records had failed and that the decisions rendered on his claims were made without the benefit of those records.  

Service personnel records are associated with the claims file and document that the Veteran served in Saudi Arabia from January to August 1991.  His DD 214 shows that he was awarded the Southwest Asia Service Medal with two Bronze Service Stars.  

Following an August 2004 letter from the RO requesting information as to treatment for the various conditions, the Veteran provided a statement in September 2004 clarifying his claim, as follows:

I have never been treated by a physician for irritable bowel syndrome / diarrhea, constant fatigue, sleep disturbances, memory loss, or a hand or finger condition.  I have also enclosed letters that I have received from the Dept. of Defense that will further solidify my injury claims.  Furthermore, per the VA, the cause of a disability is presumed for veterans who have certain diseases that includes veteran who served in Southwest Asia during the Gulf War.  I did serve in the Gulf War.  Evidence of such can be found in my DD214.  

He included a letter dated in July 1997 from the Office of the Secretary of Defense with a general salutation of "Dear Gulf War Veteran" informing him that if his unit was in a certain location in Iraq in March 1991 he may have been exposed to low level nerve agents.  The letter informed him to contact VA if he had any health concerns.  

In his notice of disagreement received in March 2006, the Veteran referred to the July 1997 letter, stating that he may have been exposed to nerve agents in March 1991.  He again referred to compensation for certain diseases presumed for Persian Gulf veterans.  He also asserted that there were government studies indicating a link between Gulf War veterans' illnesses and exposure to toxins during service in the Persian Gulf.  He acknowledged that the decision was made without his service treatment records and questioned whether that was proper.  

In his August 2006 substantive appeal (VA FORM 9), the Veteran referred to all of his claimed disabilities and stated that they were due to an undiagnosed illness.  He then stated as follows:  "I have been treated by the VAMC Chillicothe and VA doctors agree they are a result of unknown origin which started within one year of my return from the Persian Gulf.  I was exposed to gases, depleted uranium and chemicals while in the Persian Gulf."  

The earliest medical evidence of record is from Dr. "D.M.," identified by the Veteran as providing treatment for his knee condition and allergies.  Those records document treatment from August 1992 to August 1999.  Included is a Patient Information Sheet signed by the Veteran in August 1992.  At that time he was seen for body aches and a sore throat,  described as flu-like symptoms, of three days duration.  Subjectively he reported that he was having a lot of problems with flu-like symptoms including aches and pains, headache, severe sore throat, fatigue, and a little nausea that had abated.  Assessment was viral syndrome and possibly bacterial pharyngitis.  The plan was treatment with medication and for the Veteran to remain off work for three days.  

The next notes are from April 1993 when the Veteran underwent a pre-employment physical.  A report of that physical examination includes the Veteran's response to a number of questions about his medical history.  The Veteran indicated that he had never been treated for twelve conditions preprinted on the form, including arthritis.  There is also a notation that there were no abnormalities of the respiratory organs, nervous system or any muscular or bony deformities.  He indicated that he never had an injury or illness which was caused by his work or military service.  In September 1993 Dr. D.M. saw the Veteran for a fever, sore throat, and body aches and diagnosed strep throat.  

Dr. D.M. treated him next in February 1995 for knee problems.  He reported that he had a lot of discomfort of the left knee and that his knee had been going out for years.  Dr. D.M. found the Veteran to have easily dislocating knees, some mild crepitus, and somewhat loose drawer test.  He assessed the Veteran as having weak knees that were hypermobile, making him prone to injury.  

Dr. D.M. treated the Veteran for sinus symptoms in October 1995 and diagnosed sinusitis.  In December 1996, the Veteran requested that Dr. D.M. provide him with a medical excuse from work due to knee symptoms.  Dr. D.M. found the Veteran's knees to be unremarkable on examination.  He stated that he did have a bony prominence of the tibial tuberosity bilaterally which may be causing him discomfort; the physician also stated that the Veteran did not have any instability of the joints.  Dr. D.M. recommended x-rays and blood work, and the Veteran reported that he understood and would call back if he had any problems.  

The next treatment note is from December 1997 when the Veteran reported cold symptoms and a sore throat.  He had no nausea, diarrhea, vomiting, muscle aches or  pains.  His past history included that he worked at the prison and was around a lot of inmates that tended to have recurrent colds.  Impression was upper respiratory tract infection likely aggravated by underlying allergies.  

In June 1998 the Veteran sought treatment from Dr. D.M. for burning on urination and bladder spasms.  Impression was  caffeine bladder spasms with secondary discomfort and the physician noted that his hemoglobin was of some concern.  

In April 1999 the Veteran sought treatment for sinus allergies and congestion.  His medication was switched from Claritin to Claritin D.  

The Veteran indicated that he had received treatment from Dr. J.B. for a low back  and neck condition and for severe headaches.  Dr. J.B., a chiropractor, provided treatment records to VA pursuant to a request from VA and a completed VA Form 21-4142, consent and authorization to release records to VA.  These records indicate that the Veteran first sought treatment from Dr. J.B. in April 2002.  At that time the Veteran reported that he had neck pain of one week duration, and pain of his lower back.  He stated that he first became aware of the problem several years earlier, that he had never had this problem or similar problems before, and that he had never received any treatment for this condition.  There are treatment records through July 2004.  

His initial reports to Dr. J.B. were of neck and low back pain.  In May 2002 the reported that he hurt his low back while digging a hole at home and that he had no previous injury.  Beginning in September 2002, he reported that he had a lot of headaches lately and had missed work one day that month due to headaches.  There are no further reports of headaches until July 2004.  

July 2004 notes document the Veteran's report that he had been assaulted by an inmate at work (the Veteran worked as a prison guard).  He reported pain of the right hand, upper back tightness and spasm, constant low back pain since the assault, left shoulder, arm, and forearm pain, and neck pain.  He reported that he had a headache since the assault.  

Dr. J.B. diagnosed the Veteran with sprains of the neck and lumbar region, as provided in a February 2005 document.  Also included in those records is an x-ray report showing that the Veteran had early signs of spondylosis in the lumbar spine.  

In July 2005, the Veteran underwent a VA compensation and pension(C&P) examination with regard to the claims on appeal.  The physician who examined the Veteran indicated that she had reviewed the Veteran's claims file and her report indicated that she interviewed the Veteran as part of the examination.  The examiner documented the Veteran's report that his headaches began about ten years earlier, allergies that began fifteen years earlier, and fatigue began ten to fifteen years earlier.  He did not report the date of onset of any of the other claimed disabilities. 

The Veteran denied any particular injury of his back, but the examiner noted that the claims file included report of an injury in July 2004 when the Veteran was assaulted by an inmate and noted that after that incident the Veteran complained of neck, left shoulder, arm, forearm, right hand pain and paresthesia of the left arm as well as low back pain.  

Physical examination results included findings with regard to all of the Veteran's joints.  The examiner indicated that the claims file documented that arthroscopy was positive for partially torn meniscus and arthritis of the left knee.  Diagnostic tests results from the examination included that a CT study of the head to evaluate headaches and chronic sinusitis was normal.  A paranasal sinuses CT study yielded results consistent with sinusitis.  X-ray studies yielded impressions of bilateral hallux valgus deformities, an intra-articular body in the posterior joint recesses of the right ankle, no abnormalities of the left hand, arthritis of the knees and infiltration of Hoffa's pad of the left knee, no abnormalities of either wrist, reversal of normal cervical lordosis, degenerative disc disease of the cervical spine, congenital cervical spine stenosis, multilevel disc disease of the lumbar spine, facet arthrosis at L5-S1, and anterior wedging of L1 which was notes as possibly related to age-indeterminate compression fracture or represent a developmental variant.  

The examiner provided the following assessments: 

1.  Chronic fatigue with evidence of chronic Epstein-Barr infection per Espstein Barr virus antibody, most likely the cause of the patient's chronic fatigue.  

2.  Headaches, most likely secondary to cervical sprain.  

3.  Bilateral hallux valgus with mild degenerative joint disease of the feet, per x-ray.

4.  Bilateral hand sprain. 

5.  Bilateral knee degenerative joint disease, per x-ray, status post trauma of the left knee.  

6.  Bilateral wrist sprain.  

7.  Cervical spine degenerative joint disease with congenital spinal stenosis per x-ray.  

8.  Lumbar spine multilevel degenerative disk disease with possible L1 compression fracture per x-ray.  

She also provided an expert opinion as follows:  

The patient has no undiagnosed illness manifested by joint pains, headaches, or chronic fatigue.  As stated previously, the patient's chronic fatigue may be secondary to his chronic Epstein-Barr virus infection which has been known to cause chronic fatigue in individuals and the patient does not really meet the criteria for chronic fatigue syndrome.  All of the patient's joint disabilities can be attributed to a known diagnostic entity and the patient's headaches can be attribute to either cervical sprain, as he states that his headaches are improved after chiropractic manipulation, or to his chronic maxillary sinusitis as seen on sinus computed tomography scan.  

Per recommendation by the July 2005 examiner, the Veteran underwent a VA mental disorders C&P examination in January 2007.  The RO informed the examiner that the Veteran was claiming memory loss and sleep disturbance due to undiagnosed illness and requested that if the Veteran did indeed have memory loss and chronic sleep disturbance to indicate the most likely etiology of those conditions or to state whether no other etiology could be found.  

The examiner documented that he had tested the Veteran's memory during the examination and that he was able to do memory and calculations tests very well, scored twenty-nine out of thirty on the mini mental status examination, and did very well on naming objects for registration.  The examiner stated that he could not detect any memory loss but that the Veteran complained of naming the objects.  He commented that the Veteran may have amnestic dysnomic aphasia - the inability to name the objects.  He stated that a referral to neurology was indicated to find out where the lesion is and that he was unable to elicit any lesions at the time.  He also stated that the way the Veteran was describing sleep disturbance he may need a referral to sleep lab and neurology.  

During that examination, the Veteran reported that he had nightmares but that he did not remember them, rather his spouse noted that he fights in his sleep and jumps out of bed.  He reported that he forgets names easily and has done so for the past ten to fifteen years.  He reported that he has some body pains but was unable to describe the body pains and that mostly he has irritable bowel syndrome with diarrhea.  

Diagnoses included adjustment disorder with depressive features, history of substance abuse and dependency, gastroesophageal reflux disease, and rule out irritable bowel syndrome.  

In July 2008, the Veteran underwent a neurology C&P examination with regard to his reported memory and sleep problems.  The examiner provided an accurate relevant medical history.  During the examination, the Veteran reported that he developed chronic memory problems since his active service.  The examiner noted that the Veteran stopped in the middle of speaking when he could not find appropriate words.  There was no difficulty in short or long term memory and no history of confusion, disorientation, hallucinations or paranoid delusions.  The Veteran reported that he was able to drive and could go to the grocery store by himself.  There had been no progression in memory problems in the past fifteen years,  he had no history of seizures or focal neurological deficits, or of diplopia, facial numbness, facial droop, speech or swallowing problems; there was no gross focal motor weakness or sensory deficit.  

The Veteran reported that  he had sleep problems.  He reported that he retires to bed at ten in the evening , falls asleep in forty-five minutes, and feels fresh when he awakens up but that his spouse notice him tossing, turning, and sometimes talking and kicking in his sleep.  There was no history of somnambulism or sleep apnea and he had occasional dreams.  

Results of numerous mental status tests are included.  The Veteran scored perfectly (thirty out of thirty) on the mental status tests, which included memory tests.  Speech and language functions were normal without dysarthria or aphasia.  Motor examination, sensory examination, cerebellar signs, and cranial nerve examination were all normal and there were no meningeal signs.  

The examiner provided an impression as follows:  

Pt c/o chronic memory problems (difficulty in speech since he cannot express appropriate words) since the age of 22 after his return from Gulf War.  Today he is able to carry on normal conversation.  I do not find any difficulty in him expressing thoughts.   Also appears to have chronic sleep problems with predominant restlessness.  A neurological examination including MMSE is normal.  His symptoms are more suggestive of depression/anxiety/PTSD rather than an underlying neurological etiology.  Recommend CT scans of head, EEG, B12 RPR and TSH levels.  

VA treatment records are also associated with the claims file for the period from January 2005 to January 2009.  These include notes of treatment at the Chillicothe VA Medical Center (VAMC) and at the Portsmouth, Ohio Community Based Outpatient Clinic (CBOC).  Notes from August 2007 include the Veteran's report that he had been seeing a private doctor for knee and back pain, had surgery of his left knee two years earlier, had sinus stuffiness, and had erectile dysfunction.  Assessment was low back and knee pain, allergic rhinitis, and erectile dysfunction.  A note documented that he had a negative CT examination of the head in September 2008.  May 2008 physician assistant notes document that the Veteran had good concentration and memory and that his speech was of normal rate and tone.  A psychiatry note, signed in July 2008, documents the Veteran's report that he was not kicking in his sleep, as noted by his spouse.  This note also documents the Veteran's complaint of "chronic memory problems (difficulty in speech since he cannot express appropriate words) since the age of 22 yrs after his return from Gulf War."  The clinician added as follows:  

[t]oday, he is able to carry on normal conversation.  I do not find any difficulty in him expressing thoughts.  Also, appears to have chronic sleep problems with predominant restlessness.  A neurological examination including MMSE is normal.  His symptoms are more suggestive of depression/anxiety/PTSD rather than an underlying neurologic etiology.  Recommend CT scans of head, EEG, B12, RPR and TSH levels.  

A note from September 2008 includes that the Veteran had good concentration and memory and normal speech.  Assessment included questionable PTSD.  Another September 2008 note includes an assessment of allergic rhinitis.  

A May 2009 psychiatry treatment note documented that the Veteran was seen for mood disorder, PTSD symptoms, sleep disturbance, and low testosterone.  Mental status examination included that the he hand good concentration and memory.  Assessment was PTSD symptoms.  May 2009 nursing notes document the Veteran's report that he had low back, neck, and knee pain since 1992.  

A May 2009 physician note documents that blood tests done in September were not remarkable.  

Added to the record since the RO issued the last supplemental statement of the case in June 2009 are VA treatment records, service personnel records, and a clinical assessment form a private psychologist.  The VA treatment records are either redundant of records already associated with the claims file prior to June 2009 or refer to psychiatric symptoms.  

In March 2011, the RO received from the Veteran a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

In September 2011, the Veteran submitted a writing in which he indicated that he wanted to withdraw his request for a Board hearing and wanted his case forwarded to the Board without further delay.  


II.  Applicable Law - Service Connection

In cases where service treatment records have been lost or destroyed, VA has a heightened duty to explain its findings and conclusions and carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is through evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011).  A showing of continuity of symptomatology requires evidence (1) that the condition was "noted" during service; (2) post-service evidence of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.  The "noted" in service element requires only that the condition was  noted at the time the veteran was in service but such noting need not be reflected in any written documentation contemporaneous to service.  Id.  In general, a claimant is competent to provide lay statements of observable symptoms of disability and continuity of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The value of lay statements of symptoms and continuity of symptomatology, as with any evidence, depends in part on whether it is credible; the mere absence of corroborating contemporaneous medical evidence does not render the statements incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2008).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

There is a statutory presumption of service connection for qualifying chronic disability applicable to veterans who served in the Southwest Asia theater of operations during the Persian Gulf War.  That presumption is implemented by 38 C.F.R. § 3.317.  Section 3.317 was amended effective August 15, 2011.  See 76 Fed. Reg. 41696 (July 15, 2011).  As stated in the Federal Register, the amendment implemented a decision by the Secretary of Veterans' Affairs that there is a positive association between service in Southwest Asia during certain periods and the subsequent development of functional gastrointestinal disorders and clarified that functional gastrointestinal disorders fall within the scope of the existing presumptions of service connection for medically unexplained chronic multisymptom illnesses.  The final rule shall apply to claims pending before, filed with or remanded to VA on or after August 15, 2011.  The final rule therefore applies to this case.   

Unless certain exceptions apply, VA will pay compensation in accordance with chapter 11 of title 38 of the U.S. Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability provided that such disability:  (1) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following):  (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as:  (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and function dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Id.  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(ii).  

The term "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification  Id.  

The exceptions referred to above mean that compensation shall not be paid under § 3.317 if there is affirmative evidence that the disability was not incurred during active service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  Id.  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  38 C.F.R. § 3.317(b).  

For the purposes of § 3.17 the term Persian Gulf veteran means a Veteran who had active service in the Southwest Theater of Operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Persian Gulf War is defined as from August 2, 1990 to the date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i).  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  


III.  Analysis - Service Connection

At the outset, the Board notes that the VA treatment records added to the claims file after the RO last reviewed the evidence in June 2009 either are not evidence related to the issues on appeal or contain statements that are found in earlier VA treatment records.  These records are therefore not pertinent to the issues on appeal and thus the addition of the records does not require the Board to remand the matter for consideration of  the records by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  

From the Veteran's application, August 2004 letter, March 2006 notice of disagreement, and August 2006 substantive appeal, it is clear that the sole asserted theory of entitlement in this case is one of presumptive service connection based on service in the Southwest Asia theater of operations during the Persian Gulf War.  His DD 214 and service personnel records establish that he is a Persian Gulf veteran.  He has not asserted that he suffered specific injury during service, that he had any symptoms of his claimed conditions during service, or that he was treated for the conditions during service, or that he was aware of any symptoms during active service.  

As to the date of onset of any of his claimed disabilities, the Board finds the preponderance of evidence to show that none of the disabilities had onset during his active service or within the presumptive provision period for arthritis.  In making this statement the Board has not neglected to consider that he reported during the July 2005 examination that he his fatigue began fifteen years earlier and his allergies began ten to fifteen years earlier.  Similarly, the Board has considered his reports in the VA treatment records that he had chronic memory problems since he was twenty two years old, which would place those reported problems during his active service and his statement in the Form 9 that all of his symptoms were present within one year of separation from active service.  Those statements are inconsistent with his earlier statements, his earlier statements are more probative, and the inconsistency thus shows that his later statements, to the extent that they put onset of any of his symptoms during service or his arthritis within a year of separation from service are not credible.  

In his claim he stated that the disabilities began after 1992, placing onset after active service.  As between the date of onset he provided in his application and his reports during the 2005 examination the Board finds his written statements in the application more probative of the date of onset of his disabilities because those were made with time to reflect and are in writing while his report during the examination were oral and made on the spur of the moment.  

The April 1993 pre-employment physical report includes his report that he had never been treated for a number of conditions, including arthritis.  This tends to show that there is no basis for finding that arthritis manifested within one year of separation from active service.  Similarly, the 1992 to 1999 and the 2002 to 2004 treatment records tend to show that he had no chronic symptoms until more than one year after separation from active service.  Those records also tend to show that the Veteran sought treatment for symptoms as they occurred and the Board therefore finds the records accurately reflect the symptoms that he experienced during those times.  This is evidence that he had no chronic symptoms until more than one year after separation from active service.  Similarly, his report in the 1993 pre-employment physical regarding arthritis was  made at the expiration of one year from separation from active service.  It is clear from this report that he had never been found to have arthritis, and, given that he had no musculoskeletal abnormalities at that time, he did not have arthritis at that time.  

To the extent that the Veteran has asserted that his disabilities had onset during active service, that his arthritis manifested within one year of active service, the Board finds those assertions to lack credibility because they are inconsistent with his earlier statements and his reports for , which, as just explained, the Board finds to be more accurate.  

This is important because when taken together with all of his assertions, shows that the only asserted theory of entitlement to compensation is a presumptive theory based on his service in the Persian Gulf.  He has not contended that he ever suffered any injury during service.  Rather his only contention is that possible exposure to toxic agents during service caused his disabilities.  Therefore, the Board now turns to whether service connection is warranted by application of 38 C.F.R. § 3.317.  The amendment to § 3.317 effective in August 2011 applies to the Veteran's claims and it is not restrictive so application is not prejudicial to the Veteran.  

Now the Board turns to a discussion of the facts of this case in light of the law.  As to the upper respiratory symptoms, he has been diagnosed with sinusitis and allergic rhinitis.  Here therefore does not have medically unexplained upper respiratory system signs and symptoms.  Rather his symptoms of nasal congestion, pain (sore throat), etc. have been attributed by history, physical examination and/or laboratory tests to known diagnoses - allergic rhinitis and sinusitis.  His respiratory disability is therefore not a qualifying chronic disability under 38 C.F.R. § 3.317.  

His joint pains have all been attributed, by history, physical examination and/or tests to specific post service injuries or specific diagnoses and therefore cannot satisfy the requirements for a qualifying chronic condition under 38 C.F.R. § 3.317. This is shown by the private treatment reports from Dr. D.M. who found that the tibial tuberosity may be causing him trouble bilaterally, Dr. J.B.'s attribution of his low and cervical back pain to strains and the assault in July 2004, and his shoulder, arm, and hand symptoms to that assault, and the July 2005 examiner's report diagnosing conditions based on examination and history.  

In particular, the July 2005 examiner concluded that all of his joint pains are attributable to known causes and are not manifestations of an undiagnosed illness.  She supported the explanation with x-ray findings indicating that his low back, cervical spine, feet, and knee symptoms were all attributable to known diagnoses.  She examined him and diagnosed hand sprains.  

There is no evidence favorable to a finding that he has joint pains constitute a qualifying chronic disability under 38 C.F.R. § 3.317.  Rather his joint pains have been attributed by medical professionals to known diagnoses and/or causes.  The preponderance of the evidence is therefore against a finding that he has an undiagnosed illness or medically unexplained multisymptom illness manifested by joint pains.  

The same is true with regard to his claim based on fatigue.  The July 2005 examiner explained that his fatigue may be secondary to chronic Epstein-Barr virus and that he does not meet the medical criteria for a finding of chronic fatigue syndrome.  This finding excludes service connection under 38 C.F.R. § 3.317 for his reported fatigue.  

Similarly, the examiner found, based on his history of treatment by the chiropractor and his diagnosed sinusitis, that his headaches were attributable to his cervical spine condition and/or his sinusitis.  This is evidence that his headaches are not a qualifying chronic disability under 38 C.F.R. § 3.317.  

The Veteran's reports of memory loss and sleep disturbance also do not satisfy the requirements for applying the 38 C.F.R. § 3.317 presumption.  As to his memory loss, the preponderance of evidence shows that he does not have memory loss.  Although he reports that he sometimes cannot come up with the proper word and that he has a hard time remembering names, his memory test results are all normal, as per the medical professionals, and in most cases the memory test results are perfect.  He was evaluated by a neurologist pursuant to the mental health professionals determination that he may have a lesion but that evaluation did not yield any deficits at all.  Moreover, his reports tended to shift.  Based on this evidence, the Board concludes it is questionable whether he has signs or symptoms of memory loss within the meaning of signs and symptoms under 38 C.F.R. § 3.317.  

However to the extent that he does have objectively observable memory loss and/or sleep disturbances, his memory loss and/or sleep disturbance has been attributed to a known cause as shown by the July 2008 C&P examination report and the subsequent questionable diagnosis of PTSD.  He has applied for benefits for PTSD and the Board does not have jurisdiction to address the merits of that claim.  But, given that his memory loss and sleep disturbance have been attributed to another cause, the evidence is against a finding that he has an undiagnosed illness or medically unexplained multisymptom illness manifested by sleep disturbance and/or memory loss.  

The Board has not neglected to consider the Veteran's report in his August 2006 substantive appeal that the VA treating physicians all agree that his symptoms are all due to an undiagnosed illness.  Review of the VA treatment records yields no such findings or comments by VA treating officials.  As between the Veteran's statements that his physicians agree that he his symptoms are all due an undiagnosed illness, and the fact that his physicians have diagnosed conditions, for example allergic rhinitis and PTSD, the Board finds the Veteran's report not credible.  This is because the physicians have diagnosed conditions that encompass at least some of his symptoms and have never reported findings of an undiagnosed illness, and given that the VA treatment records are associated with the claims file it is reasonable to expect that if his treating physicians had determined what he asserts, there would be at least a comment in those records to that effect.  

Based on this analysis, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has an qualifying chronic disability, as that term is defined in 38 C.F.R. § 3.317, manifested by joint pains, fatigue, headaches, respiratory signs and symptoms, memory loss, or sleep disturbance.  

In summary, the preponderance of evidence shows that neither symptoms of the underlying conditions involving joint pain, memory loss, sleep disturbance, headaches, fatigue, sinusitis, or allergic rhinitis had onset during the Veteran's active service, arthritis did not manifest within one year of separation from active service, and these symptoms are not manifestations of an undiagnosed illness or a chronic multisymptom illness.  Hence his appeal as to these issues must be denied.  There is no reasonable doubt to be resolved as to those issues.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

The remaining VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2004.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  In that letter, the RO specifically informed the Veteran that the dates of any treatment during service would help the RO make a decision on his claim.  The RO also asked him to provide statements from persons who knew him during his period of service and knew of any disability that he had while on active duty and records or statement from service medical personnel such as nurses, corpsmans, medics, etc.  He was also asked to provide evidence or information as to treatment by private medical providers since his release form active service and to provide completed VA Form 21-4142s if he wanted VA to assist him in obtaining any evidence.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has been unable to obtain the Veteran's service treatment records.  A Personnel Information Exchange System (PIES) response, with a submit date in August 2004 and an overall completion date in September 2004 and the May 2005 VA memorandum document the RO's attempts to obtain his service treatment records.  The Board finds that VA has fulfilled its duty to assist the Veteran in obtaining service treatment records.  There is no indication that the Veteran's records would be located in any repository to which the RO has not already sent a request.  The Veteran indicated in his application for compensation benefits that he was not assigned to a Reserve or National Guard unit and had not served in the Reserves or National Guard within the two years prior to his application.  There is no evidence to suggest that his service treatment records are located at any repository.  The Board therefore concludes that his service treatment records are lost.  

Additionally, the Board finds that no further notice is required based on the fact that his service treatment records are lost.  In the decision on appeal the RO informed the Veteran that attempts to retrieve his service treatment records had failed and that the decisions rendered on his claims were made without the benefit of those records.  He acknowledged this in his notice of disagreement and he has had sufficient opportunity to submit any service treatment records that he may have in his possession.  

In cases where a veteran's service treatment records have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the veteran in developing his claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  This includes informing the Veteran that he may provide alternative evidence to support his claim.  Id. at 370 (citing Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

The notice provided to him in the August 2004 letter sufficiently informed him of the kinds of evidence to submit to substantiate his claim and is consistent with the kinds of evidence referred to in Dixon.  Dixon, 3 Vet. App. at 263 (referring to statements from military service personnel and "buddy" certificates).  

VA afforded the Veteran a VA medical examination in July 2005.  The examiner indicated that she was evaluating the Veteran to determine if he had a chronic undiagnosed illness manifested by joint pain, headaches, chronic fatigue, memory loss, and sleep disturbances.  She stated that his memory loss and sleep disturbances should be further evaluated by psychiatry.  She indicated that she had considered his past medical history as gleaned from the claims file and from a detailed interview with the Veteran.  She described his claimed disabilities in detail.  She also provided a medical opinion on the only connection to service asserted by the Veteran - that his claimed disabilities are the result of his exposure to toxic agents during the Gulf War.  For her conclusion, she included a reasoned explanation that is adequate for VA to weigh against other evidence of record.  For these reasons the Board finds that the examination was adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

VA has no further duty to afford the Veteran an examination or obtain an expert opinion as to the issues the Board decides in this document.  VA has a duty to develop and adjudicate a claim only as to those theories of entitlement raised by the Veteran or reasonably raised by the record, but does not have a duty to develop and adjudicate a claim as to every possible or conceivable theory of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  In Robinson, the Veterans Court provided an example that is particularly appropriate to the facts of the instant case, stating:

For example, the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that "indicates" that the disability "may be associated with the claimant's military service."  

Id. at 253.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Taking into consideration the explanations in McLendon and Robinson, the Board concludes that VA has met its duty to provide an examination and obtain an expert opinion as to the issues decided in this document.  Indeed, not only the Veteran's statements, but the evidence that he has identified and that has been added to the record tends to show that he had no chronic symptoms at the time of separation from active service, or during active service, and did not receive treatment during active service.  His report in the April 1993 examination form shows that the Veteran, by his own account at that time and by the account of the clinician who signed the document, had no chronic condition.  His report in the April 1993 examination form and the date of the February report, with no earlier report of knee problems, tends to show that although the Veteran reported in February 1995 that his knees had gone out for years, the years referred to begin after his separation from active service.  This is also shown by his own report in the application received in August 2004.  That the Veteran had seen Dr. D.M. since August 1992 and first reported knee problems in February 1995 is additional evidence, when taken along with the April 1993 examination form, that his knee symptoms did not begin during service or shortly thereafter.  As explained in the service connection portion of this decision, the evidence shows that there is no other in-service event, injury, or disease at issue.  The only event, injury, or disease alleged as in service is service as a Persian Gulf veteran.  Therefore, VA has no duty to provide an additional examination or obtain an additional expert opinion as to the issues decided today.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for pain of the knees, ankles, feet, and hands (including fingers), and pain with muscles spasms of the thoracolumbar and cervical spine is denied.  

Service connection for chronic fatigue is denied.

Service connection for sleep disturbances and memory loss is denied.  

Service connection for upper respiratory symptoms is denied.  

Service connection for headaches is denied. 


REMAND

The Board must remand the issue of entitlement to service connection for an undiagnosed illness or chronic multisymptom illness manifested by gastrointestinal signs and symptoms (claimed as diarrhea / irritable bowel syndrome) so that VA can fulfill its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

VA afforded the Veteran a VA medical examination in July 2005.  The examiner indicated that she was evaluating the Veteran to determine if he had a qualifying chronic disability manifested by joint pain, headaches, chronic fatigue, memory loss, and sleep disturbances.  She did not consider whether he has a qualifying chronic disability manifested by gastrointestinal signs and symptoms.  Therefore, that examination, though adequate for the issues it did address, is not an examination with regard to his claimed gastrointestinal symptoms.  

VA has a duty to assist claimants by providing an examination and/or obtaining a medical opinion if certain factors are present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service in the Persian Gulf is the in-service event referred to by the Veterans Court in McLendon.  His own reports and the references in the treatment record to possible irritable bowel syndrome are sufficient to find that, as far as the duty to assist by providing an examination, he has symptoms of a current disability.  The presumption for Persian Gulf veterans is sufficient to meet the indication of an association factor for providing an examination.  The Board has insufficient medical evidence of record to decide whether he has a qualifying chronic disability consisting of functional gastrointestinal disorders characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract or whether there are objective indications of chronic gastrointestinal disability.  Therefore a remand is necessary for VA to meet its duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a C&P examination to determine if he has a qualifying chronic disability consisting of a functional gastrointestinal disorder.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the report as to whether the claims file was reviewed.  The examiner is asked to accomplish the following:

(a)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, or functional dysphagia. 

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has chronic symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, or painful or difficult swallowing.  

(c)  If the examiner answers either(a) or(b) in the affirmative, the examiner must provide an expert opinion as to when the symptoms listed in (b) or the conditions listed in (a) had onset and how long those symptoms have been present.  

The examiner must provide a rationale for any and all opinions rendered and the rationale must be complete enough for the Board to weigh the opinion along with other evidence.  

2.  Then, after completing any other development that is found to be necessary, adjudicate the issue of entitlement to service connection for a gastrointestinal disorder.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


